 In theMatter ofF. H. AYERMANUFACTURING COMPANYandINTER-NATIONAL ASSOCIATIONOF MACHINISTS,LODGE 377, A. F. OF L.Case No. 13-R-2888.-Decided April 18, 1945Mr. Arthur V. Bishop,of Chicago Heights, Ill., for the Company.Messrs. A. M. KeeneyandH. L. Elder,of Chicago, Ill., for theUnion.Mr. LouisColein,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,Lodge 377, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of F. H. Ayer Manufacturing Company, Chicago Heights, Illi-nois, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Robert T.Drake, Trial Examiner.Said hearing was held at Chicago, Illinois,on March 19, 1945.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYF. H. Ayer Manufacturing Company is an Illinois corporation withits plant at Chicago Heights, Illinois, where it is engaged in the manu-facture of bending pins, signal equipment, and special machinery.During 1944 the Company received about 150 tons of steel, approx-imately 30 percent of which was shipped to it from points outside theState of Illinois.During the same period the Company shipped about61 N. L.R. B., No. 92.621639678-45-vol. 61-41 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD150 tons of finished products,approximately 30 percent of which wasshipped to points outside the State of Illinois.The Companyadmits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge 377, is a labor or-ganization affiliated with the American Federation of Labor, admittingto membership employees of the Company.'III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A statement of a Field' Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, excluding office and clerical employees, executives,and the night watchman, constitute a unit appropriate for the pur-poses of collective bargaining.The Company did not take any posi-tionwith respect to the unit.Evidence introduced at the hearingindicates that the employees claimed by the Union constitute a well-defined homogeneous group.We find that all production and maintenance employees of theCompany, excluding office and clerical employees, the night watchman,executives, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among'The Field Examiner reported that the Union presented 18 authorization cardsThereare about 21 employees in the appropriate unit. F.H. AYER MANUFACTURING COMPANY623the employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Company employs three high school students on a part-timebasis who work 18 hours per week.At the time of the hearing theyhad been employed about 3 months.The record discloses that theyperform work similar to that performed by the regular productionemployees.We conclude that these part-time employees are eligible tovote in the election inasmuch as they work a sufficient number of hoursper week to give them a real interest in the selection of a bargainingrepresentative.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with F. H. Ayer Man-ufacturing Company, Chicago Heights, Illinois, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desireto be represented by International Association of Machinists, Lodge377, affiliated with the American Federation of Labor, for the pur-poses of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.